IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of

a Member of the Bar of
the Supreme Court of
the State of Delaware:

No. 42, 2017
ODC File No. 113230-B

LEO J. RAMUNNO,

CO'JOO'JCOOQOOCO'>¢O'JOOO¢OO

Respondent.

Submitted: January 25, 2017
Decided: January 25, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
O R D E R

This 25th day of January, 2017, the Court having received and considered a
Stipulation of Disbarment by Consent, jointly submitted by the Offlce of Disciplinary
Counsel and Leo J. Ramunno, a member of the Bar of this Court (“Respondent”),
pursuant to Rule 17(e) of the Delaware Lawyers’ Rules ofDisciplinary Procedure, and
the Court having received and considered an Affldavit of Consent signed by
Respondent consenting to the sanction of disbarment,

IT IS HEREBY ORDERED Respondent is disbarred as a member of the Bar
of this Court.

IT IS FURTHER ORDERED Respondent shall cooperate in all respects with
the Receiver appointed by the Court of Chancery, including providing the Receiver
With all law office books and records.

BY THE COURT:

/\~»a vw

- \.1
Justlce